Citation Nr: 1216041	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to a compensable evaluation for bilateral hearing loss prior to September 14, 2011, and a rating in excess of 20 percent from September 14, 2011.


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971. 

The issue of entitlement to service connection for diabetes mellitus, type II, comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In his January 2012 substantive appeal, the Veteran indicated that he did not want a Board hearing with respect to this issue.  

The remaining issues on appeal come before the Board on appeal from November 2007 and March 2009 rating decisions of the RO.  With respect to these issues, the Veteran testified at a March 2010 Board hearing at the local RO before the undersigned.  A transcript of that proceeding is of record.  The Board remanded these issues for further development in July 2010.  

By rating decision in November 2011, the RO increased the bilateral hearing loss disability rating to 20 percent, effective September 14, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The Veteran submitted additional evidence to the Board in November 2011, December 2011 and February 2012.  In an April 2012 statement, he waived RO consideration of this evidence.  

FINDINGS OF FACT

1.  The Veteran was not physically present on the landmass or inland water of the Republic of Vietnam, and was not otherwise exposed to Agent Orange during the Vietnam era. 

2.  Diabetes mellitus, type II, is not related to the Veteran's active duty service. 

3.  The Veteran has been diagnosed with PTSD due to a verified stressor incurred in service.

4.  Prior to September 14, 2011, the Veteran's service-connected bilateral hearing loss was productive of Level I hearing acuity for the right ear and Level VI hearing acuity of the left ear.

5.  From September 14, 2011, the Veteran's service-connected bilateral hearing loss was productive of Level V hearing acuity for the right ear and Level VI hearing acuity of the left ear.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active duty service, nor may it be presumed to have incurred during service or as a result of exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2011). 

2.  PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  Prior to September 14, 2011, the criteria for entitlement to an initial compensable disability evaluation for the Veteran's service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2011).

4.  From September 14, 2011, the criteria for entitlement to a rating in excess 20 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including  §§ 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to the issue of service connection for a psychiatric disability, to include PTSD, there is no need to undertake any review of compliance with VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted in this decision.  By letter dated in July 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Regarding the issue of service connection for diabetes mellitus, type II, the Veteran was sent a letter in September 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  Further, the RO sent a letter in January 2009 with respect to the increased rating claim for hearing loss.  This letter also fully addressed the notice elements and was sent prior to the initial RO decision.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, Social Security Administration (SSA) records, post-service reports of VA and private treatment and VA examinations pertaining to the Veteran's psychiatric disability and hearing loss.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in February 2009, November 2010, and September 2011 to evaluate the severity of his bilateral hearing loss.  The Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the hearing loss disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent September 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination with respect to the hearing loss issue. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issue of service connection for diabetes mellitus, type II, the service treatment records are silent as to any relevant complaints or treatment.  Further, as discussed in more detail below, the evidence does not demonstrate the Veteran was exposed to herbicides while in service.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to diabetes mellitus, type II, until several years following separation.  Furthermore, the records contain no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the July 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2010 directed the RO to obtain copies of VA treatment records from New Port Richey VA Clinic and contact the Veteran for authorization to obtain private records from Dr. L.Y.  The RO was also directed to schedule the Veteran for VA examinations for his psychiatric and hearing loss disabilities.  The claims file shows that the RO obtained VA treatment records from the Port Richey clinic.  Moreover, in August 2010, the RO sent a letter to the Veteran requesting authorization to obtain records from Dr. L.Y.  It appears that the Veteran never submitted an authorization, but rather submitted the records himself.  Moreover, the Veteran was afforded a VA psychiatric examination in February 2011 and VA audiological examinations in November 2010 and September 2011.   Accordingly, the Board finds that there has been substantial compliance with the July  2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).


II.  Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Diabetes Mellitus, Type II

The Veteran contends that service connection is warranted for diabetes mellitus, type II, to include as due to Agent Orange exposure during service.  

Service connection may be established on a presumptive basis for diabetes mellitus, type II, if a veteran was exposed to an herbicide agent such as Agent Orange during service.  38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303). 

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A.  § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  Simply receiving a Vietnam Service Medal or Vietnam Campaign Ribbon does not equal proof of in-country service.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009). 

In the present case, post service private and VA treatment records show that the Veteran has been diagnosed with diabetes mellitus, type II.  He has not claimed, and the record does not indicate, that his diabetes mellitus, type II, had its onset during his active service or to a compensable degree within one year of service. 

Accordingly, the central issue for consideration is whether the Veteran was exposed to Agent Orange during service.  He claims that he was exposed to Agent Orange while stationed on the Alfred A. Cunningham during 1968, when the ship provided search and rescue operations off the Vietnam coast in the Tonkin Gulf.  He asserts that he was constantly exposed to winds blowing off shore carrying residuals of Agent Orange aboard the ship.  Ship histories in the claims file support the fact that the USS Cunningham was stationed off the coast of Vietnam in 1968.  The ship log also documented that the ship spent 10 days supporting the 101st Airborne Division in early August 1968.  

In support of his claim, the Veteran submitted a lay statement from a fellow service member that provided that the USS Cunningham headed for Vietnam in April 1968.  The ship spent 10 days in the Mekong Delta backing up the 101st Airborne Division with gunfire support in August 1968 and, in turn, were awarded a bronze star.  The Veteran also submitted a copy of a decision from another RO, which granted service connection for non-Hodgkin's lymphoma for this service member on the basis of exposure to Agent Orange.  Importantly, this RO determined that this service-member had served in-country in Vietnam.  The Veteran claims that this person actually never stepped foot in country, but rather served on the ship with him.  In a September 2010 statement, the Veteran stated that he worked side by side with this service-member aboard ship.  He also indicated that another service member, whom he served with on board, was also awarded service connection for cancer due to Agent Orange.  

The Veteran also submitted a statement from his wife describing his symptoms.  That communication provided no further evidence of in-county service.  The claims file also includes a publication discussing a link between diabetes mellitus, type II, and Agent Orange, but again, this document gives no further information concerning the Veteran's exposure to herbicides.      

Service personnel records do show that the Veteran was stationed on the USS Cunningham from early 1968 until approximately September 1969.  The records also documented that in August 1968, a bronze star was awarded.  However, these records fail to show that the Veteran ever stepped foot in Vietnam or was on the inland waters.  Further, in response to a request about whether the Veteran had Vietnam service, the National Personnel Records Center (NPRC) indicated in September 2010 that it was unable to determine whether the Veteran served in-country.  NPRC did document that the USS Cunningham was in the official waters of Vietnam off and on from January 1968 to September 1968.  

A March 2011 report of contact reflects the Veteran's report that he was offshore in Vietnam for several months.  He never docked or left the ship.  When asked if he ever set foot in Vietnam, the Veteran responded that he had not, but was only 1/4 mile offshore.  A report from the Joint Service Records and Research Center (JSRRC) provided that there was no evidence indicating that Navy or Coast Guard ships transported tactical herbicides or that ships operating off the Vietnam coast used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew or Vietnam or equipment used in Vietnam.  Therefore, the JSRRC could not provide evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  
  
In sum, there is simply no evidence showing that the Veteran was exposed to herbicides during service.  Specifically, the record does not show, nor has the Veteran claimed that he ever set foot in Vietnam or was in the inland waters.  The Board recognizes that he has provided evidence showing that another service-member with whom he served was granted service connection based on Agent Orange exposure.  Nevertheless, without evidence establishing that the Veteran set foot in the Republic of Vietnam or was in the inland waters during the Vietnam era, he is not entitled to the presumption of Agent Orange exposure, as defined in 38 C.F.R.  § 3.307(a)(6). 

In conclusion, the Board finds that after careful review of the entire record, the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, type II.  Accordingly, the claim is denied. In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Psychiatric Disability, including PTSD

The Veteran is seeking service-connection for an acquired psychiatric disability, to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Essentially, in statements of record and at the Board hearing, the Veteran has contended that he suffers from severe depression and nightmares related to his experiences in Vietnam.  In one incident, he reported seeing a jet dropping napalm bombs along the shore line, killing and mutilating many people.  He also stated that he was given two pictures of a Viet Cong whom he had shot and was dying. Several years later he burned the pictures.  He stated that he did not give the pictures another thought until his mother passed away and he began having nightmares in which the face of the Viet Cong in the pictures would chase him. 

Service treatment records are silent with respect to any psychiatric symptoms or objective findings of disability.  A January 1971 service examination prior to discharge showed normal findings.  VA treatment records in June 2007 reflect a diagnosis of depression, not otherwise specified, as well as grief.  The examiner believed that the Veteran's grief had revivified his guilt about having pictures of dead Viet Cong, and being responsible for the death of innocents.  Follow-up treatment records show a diagnosis of adjustment disorder with depressed mood.  

The Veteran underwent a private psychiatric evaluation by L.Y., M.D. in August 2007 and was diagnosed with major depression and PTSD related to his reported experiences in Vietnam.  

The Veteran also submitted a May 2010 statement from his wife that described his symptoms.  

In the July 2010 remand, the Board found the Veteran's statements and testimony with regard to these incidents to be credible and remanded the case in order to afford the Veteran a VA examination to ascertain if the stressors mentioned above were the cause for any diagnosed acquired psychiatric disorder, to include PTSD.  

An August 2010 treatment record added the diagnosis of rule out PTSD.  

The Veteran was afforded a VA examination in February 2011.  After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the diagnosis rendered was adjustment disorder with depressive features.  The examiner continued that the Veteran's psychiatric symptoms were not attributable to service trauma.   The examiner indicated that the events described by the Veteran did not meet the criteria for a stressor, as they lacked the emotional components of intense fear, horror and feelings of helplessness.  The examiner also observed that it was unclear whether any details regarding the dropping of bombs would have been visible, given his distance from shore.  With regard to other mental disorders, there was no documentation in the service treatment records to confirm treatment for any symptoms of anxiety or depression.  

However, subsequent VA treatment records show that the Veteran was diagnosed with PTSD by a VA clinical psychologist.  Such diagnosis was based on his experiences off the coast of Vietnam.  The Veteran also participated in PTSD group counseling.  

The Veteran also submitted another statement from his wife in December 2011, which again described his PTSD symptoms.  He also submitted another private opinion dated November 2011 from Dr. L.Y.  The examiner again diagnosed PTSD due to traumatic experiences suffered during service.  

As it does not appear that the Veteran's stressors were based on a clear fear of hostile military or terrorist activity, the amended regulations are not applicable to this case.  Nevertheless, again, in its prior remand, the Board determined that the Veteran's statements concerning his claimed in-service stressors were credible, as they were consistent with his duties onboard the USS Cunningham and supported by the ship log, which documented that the ship spent 10 days providing gun support to the 101st Airborne Division in early August 1968.  Thus, the Veteran's claimed in-service stressors have been verified. 

In turn, as there is no evidence linking any other psychiatric disability to service, the primary question in this case is whether the Veteran has a diagnosis of PTSD based on his reported stressors.  The Board is faced with a conflicting record as to whether the Veteran meets the criteria for a diagnosis of PTSD.  In support of the Veteran's claim are private medical opinions and VA treatment records which show that the Veteran has been diagnosed with PTSD based on his claimed in-service stressors.  However, the VA examiner determined that the Veteran did not meet the criteria for PTSD.    

The Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  All of the examiners were aware of the same in-service stressors, but reached different medical conclusions.  After balancing these medical opinions, the Board must conclude that there is essentially a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection is warranted for PTSD.  

III.  Increased Rating for Bilateral Hearing Loss

The Veteran is also claiming entitlement to an increased rating for bilateral hearing loss.  Prior to September 14, 2011, he has been assigned a noncompensable evaluation.  From that date forward, a 20 percent rating is in effect.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran here filed his claim for an increased rating in November 2008.  In support of his claim, he submitted lay statements from his wife and neighbor, who described the Veteran's difficulty in understanding other people both in person and on the telephone.  They also attested to his need to turn up the television and radio.      

The Veteran was afforded a VA audiological examination in February 2009, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
45
50
60
65
LEFT
55
70
75
80

The puretone threshold average was 55 in the right ear and 70 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  After reviewing the claims file, the impression was mild to moderately severe sensorineural hearing loss for the right ear and moderate to severe sensorineural hearing loss for the left ear.  The examiner found that there were significant effects on occupation due to hearing difficulty, but no effects on usual daily activities.  The Veteran also reported that he misinterpreted what had been said to him. He also stated that he could not hear his cats purr, and had to turn the radio and television up to hear over the tinnitus.     

At the time of the February 2009 VA audiological examination, the Veteran had an average puretone hearing loss in the right ear of 55 decibels, with 92 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear under Table VI.  He was shown to have an average puretone hearing loss in the left ear of 70 decibels, with 88 percent speech discrimination, which translates to a Roman numeral designation of III for the left ear under Table VI. 38 C.F.R. § 4.85, Table VI.  However, as the puretone threshold was 55 decibels or more at each of the four specified frequencies in the left ear, the Board must also determine the Roman numeral designation from Table VIA with respect to this ear.  An average puretone threshold average of 70 under this table translates to a Roman numeral designation of VI.  38 C.F.R. § 4.85, Table VIA.  Nevertheless, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level VI for the left ear equates to a zero percent disability evaluation.  
 
At the March 2010 Board hearing, the Veteran and his wife reiterated his difficulty in understanding people in person and on the telephone.  He indicated that he wore a hearing aid.  He again provided that he had to turn the volume up on the radio and television.  He had to use headphones to use the computer.  Importantly, he testified that he had nearly been hit by a car because he could not hear it.  He also indicated that his hearing had increased in severity since the last examination.  

On remand, the Veteran was afforded another VA audiological examination in November 2010, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
45
50
60
70
LEFT
55
65
80
85

When rounded, the puretone threshold average was 56 in the right ear and 71 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 percent in the left ear.  The Veteran again reported misinterpreting words in conversations and having to turn the television volume up.  Again, significant occupational effects were noted, but there were no effects on daily activities.  

At the time of the November 2010 VA audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 56 decibels, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear under Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 71 decibels, with 80 percent speech discrimination, which translates to a Roman numeral designation of IV for the left ear under Table VI. 38 C.F.R. § 4.85, Table VI.  However, as the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in the left ear, the Board must again determine the Roman numeral designation from Table VIA with respect to this ear.  An average puretone threshold average of 71 under this table translates to a Roman numeral designation of VI.  38 C.F.R. § 4.85, Table VIA.  Nevertheless, again, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level VI for the left ear equates to a zero percent disability evaluation.  

In a September 2011 statement, the Veteran again reported that his hearing acuity worsening and that he had to have his hearing aids adjusted louder.  Thus, he was afforded another VA audiological examination that same month, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
55
55
65
75
LEFT
65
70
80
85

The puretone threshold average was 63 in the right ear when rounded, and 75 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The impression was bilateral sensorineural hearing loss.  The same functional effects were noted as at the previous examinations.  

At the time of the September 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 63 decibels, with 96 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear under Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 75 decibels, with 96 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear under Table VI. 38 C.F.R. § 4.85, Table VI.  However, as the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears at this examination, the Board must also determine the Roman numeral designation from Table VIA with respect to each ear.  For the right ear, an average puretone threshold of 63 under this table translates to a Roman numeral designation of V.  Further, for the left ear, an average puretone threshold average of 75 under this table translates to a Roman numeral designation of VI.  38 C.F.R. § 4.85, Table VIA.  Thus, when applying Table VII, Diagnostic Code 6100, level V for the right ear and level VI for the left ear equates to a 20 percent disability evaluation.  

Although the claims file was not available at the most recent VA examination, it had been reviewed by the prior VA examiners, and all of the VA examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  Further, the examination reports did address the functional effects of the Veteran's hearing loss disability.  Moreover, statements submitted by the Veteran as well as his hearing testimony discussed the functional affects of his bilateral hearing loss.  Thus, the Board finds the examinations to be sufficient for rating purposes and the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007),
  
VA treatment records showed that the Veteran was fitted for hearing aids, but the records do not include audiological evaluations for rating purposes.  Moreover, the remaining medical evidence of record, including SSA records and private treatment records, also do not provide audiological evaluations for rating purposes.  
  
Prior to September 14, 2011

The Board must first determine whether a compensable rating is warranted prior to September 14, 2011.  There were two pertinent VA audiological examinations in February 2009 and November 2010 during this period and based on the average puretone threshold findings from these examinations, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level VI for the left ear equates to a zero percent disability evaluation.  There is simply no evidence prior to September 14, 2011, to show that the Veteran met the rating criteria for a compensable rating.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the February 2009 and November 2010 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating prior to September 14, 2011.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

From September 14, 2011

The Board must also determine whether a rating in excess of 20 percent is warranted from September 14, 2011.  Nevertheless, when applying the puretone threshold readings from the September 14, 2011 examination with Table VII, Diagnostic Code 6100, level V for the right ear and level VI for the left ear equates to a 20 percent disability evaluation.  There is simply no evidence of record showing that a higher evaluation is warranted under the rating criteria.  Again, the Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, as noted previously, he is not competent to provide findings for rating purposes and because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R.  § 4.85, Tables VI and VII, Diagnostic Code 6100.  There is no medical evidence from September 14, 2011 that shows a higher rating is warranted.  Thus, when applying the VA audiological test results from the September 2011 VA examination, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 20 percent.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular consideration 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

In the present case, as noted above, the February 2009, November 2010, and September 2011 VA examination reports contain descriptions of the Veteran's subjective complaints.  The examiners also specifically noted the functional, including occupational effects, resulting from the Veteran's hearing loss. 

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  Accordingly, referral for extraschedular consideration is not warranted here.


TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, although significant effects on occupation were observed, there was no objective evidence that the Veteran was unemployable due to his service-connected hearing loss disability.  In fact, the evidence of record, including SSA records, demonstrates that the Veteran was primarily unemployable due to a nonservice-connected vertigo syndrome.  Accordingly, there is no need for further analysis with respect to this matter.  

ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 14, 2011, is denied.  

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from September 14, 2011, is denied.

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


